                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

PAMELA STANLEY,                                       )
                                                      )
                Plaintiff,                            )
                                                      )
       v.                                             )      Case No. 4:18-CV-507-ERW
                                                      )
ANDREW M. SAUL, Commissioner                          )
of Social Security, 1                                 )
                                                      )
                Defendant.                            )

                                MEMORANDUM AND ORDER

       This is an action under Title 42 U.S.C. §§ 405(g) and 1383(c)(3) for judicial review of

the final decision of the Commissioner of Social Security (“Commissioner”) denying the

applications of Pamela Stanley (“Plaintiff”) for Disability Insurance Benefits (“DIB”) under Title

II of the Social Security Act, 42 U.S.C. §§ 401, et seq. and Supplemental Security Income

(“SSI”) under Title XVI of the Act, 42 U.S.C. §§ 1381, et seq. Plaintiff has filed a brief in

support of the Complaint (ECF No. 16) and Defendant has filed a brief in support of the Answer

(ECF No. 25).

                                      I. Procedural History

       Plaintiff filed her applications for DIB under Title II of the Social Security Act and for

SSI under Title XVI of the Act on March 30, 2011. (Tr. 11, 100-113) Plaintiff claimed she




1
  Andrew M. Saul is now the Commissioner of Social Security. Pursuant to Rule 25(d) of the
Federal Rules of Civil Procedure, Andrew M. Saul should be substituted for Acting
Commissioner Nancy A. Berryhill as the Defendant in this suit. No further action needs to be
taken to continue this suit by reason of the last sentence of Section 205(g) of the Social Security
Act, 42 U.S.C. § 405(g).
became disabled on March 22, 2011 2 because of depression, anxiety, and carpal tunnel in both

hands. (Tr. 55) Plaintiff was initially denied relief on August 26, 2011. (Tr. 52-59) At

Plaintiff’s request, a hearing was held before an Administrative Law Judge (“ALJ”) on January

15, 2013. (Tr. 26-45, 61) By decision dated June 17, 2013, the ALJ found Plaintiff was not

disabled. (Tr. 11-21)

       Plaintiff appealed the ALJ’s decision, and on February 12, 2016, District Judge Catherine

D. Perry reversed the decision and remanded the case to the Commissioner. (Tr. 673-84)

Pursuant to an Order of Remand from the Appeals Council, the ALJ held a second hearing on

September 29, 2016, at which Plaintiff and a vocational expert (“VE”) testified. (Tr. 605-45,

685-88) On March 29, 2017, the ALJ issued a decision finding Plaintiff was not under a

disability from March 22, 2011 through the date of the decision. (Tr. 558-74) On February 8,

2018, the Appeals Council denied Plaintiff’s request for review of the ALJ’s decision. (Tr. 547-

52) Thus, the ALJ’s decision stands as the final decision of the Commissioner.

       In this action for judicial review, Plaintiff claims the ALJ’s decision is not supported by

substantial evidence on the record as a whole. Specifically, Plaintiff argues: (1) the ALJ erred in

determining Plaintiff’s RFC by failing to support the RFC with “some” medical evidence; (2) the

hypothetical question to the vocational expert based on the RFC determination was flawed such

that the vocational expert testimony did not support the ALJ’s decision that Plaintiff was capable

of work; and (3) the ALJ failed to resolve a conflict between the VE testimony and the

Dictionary of Occupational Titles (DOT).




2
  On January 15, 2013, Plaintiff filed a motion to amend her alleged onset date of disability from
January 1, 2007 to March 22, 2011. (Tr. 11, 131, 558)
                                                 2
       For the reasons that follow, the Court finds the ALJ erred in his evaluation, and the case

will be reversed and remanded for further consideration.

                     II. Medical Records and Other Evidence before the ALJ

       At the hearing before the ALJ, Plaintiff’s attorney presented an opening statement.

Counsel stated Plaintiff was 47 years old with a high school education. She last worked in 2012.

She had problems with her back, neck, and right upper extremity, as well as a long history of

depression. She was diagnosed with carpal tunnel syndrome, degenerative disc disease of the

cervical spine, and bipolar affective disorder. (Tr. 607-11)

       Plaintiff testified she was unable to work because her legs were stiff and weak; her ankles

and feet swelled; her back locked up and caused deep throbbing pain; and her neck pain caused

sleepless nights. Plaintiff stated her worst problem was her back pain because pain radiated up

and down. Plaintiff’s treatment for her back included steroids, Flexeril, lotion, morphine, and

Hydrocodone. She visited the emergency room over 20 times in the past few years. Plaintiff

further testified the pain from her lower back pulsated to her legs, and her feet felt like they were

on fire and stepping on needles. With respect to her neck pain, Plaintiff testified the pain was

shooting and went to her back, legs, and arms. In addition, Plaintiff’s right hand locked up. She

stated she spent 80 percent of the day laying down. (Tr. 611-29)

       Plaintiff also testified she experienced depression every day since her son was murdered.

She had panic attacks daily which made her nervous and shaky and felt like a heart attack.      She

sometimes heard her son talk to her, and she saw images of him frequently. She experienced

crying spells and stopped taking care of her personal needs. Plaintiff did not drive often and only

went to doctor appointments, the graveside, or the Family Dollar store. She was able to cook

meals in the microwave and make the bed. Her husband did the laundry. (Tr. 629-36)



                                                  3
       In a disability report, Plaintiff listed her conditions as arthritis, depression, back pain,

bilateral leg and arm pain, anxiety, panic attacks, Graves Disease, stenosis of the spine, and

psychosis. (Tr. 789) Plaintiff also completed a function report and stated she was in pain all the

time. She was unable to sleep due to leg cramps and back spasms. She prepared microwave

meals but did not perform household chores. She sometimes shopped for food. Plaintiff

watched TV when she was able to sit up. She had problems getting along with others. Plaintiff

reported her conditions affected her ability to lift, squat, bend, stand, walk, sit, kneel, climb

stairs, see, remember, complete tasks, concentrate, understand, use her hands, and get along with

others. (Tr. 799-806)

       Plaintiff’s husband also completed a function report. He stated Plaintiff did not cook

because she was too depressed. She did not perform any chores but looked at the TV and was

depressed all day. She went to the store only to buy a couple of items. Plaintiff was unable to

lift more than 15 pounds or walk more than a half block. He further reported Plaintiff did not get

along with others and became upset easily. (Tr. 825-32)

       With respect to Plaintiff’s physical impairments, the record shows she saw Elbert H.

Cason, M.D., on August 15, 2011 for a consultative examination. Plaintiff complained of carpal

tunnel in both wrists. Plaintiff had full range of motion in her back without tenderness or muscle

spasms. She could heel and toe walk, stand, and squat. She had normal gait, back motion,

straight leg raises, muscle strength in all extremities, and grip strength. Cervical spine, hip,

ankle, shoulder, elbow, knee, and wrist motions were all normal. Mental status exam was

normal. Dr. Cason assessed history of carpal tunnel syndrome with recurrence of symptoms and

hypertension. Dr. Cason opined during an 8-hour workday Plaintiff could occasionally lift/carry

less than 10 pounds, stand and/or walk 6 hours, sit about 6 hours, and occasionally climb, stoop,



                                                   4
kneel, crouch, and crawl. She had unlimited ability to reach forward and backward and reach

overhead. However, she was limited in gross and fine manipulation of both extremities. (Tr.

296-300)

       Plaintiff was treated by Daniel Akwasi Osei, M.D., on April 16, 2012, for complaints of

pain in both hands. Physical examination showed no atrophy, with full range of motion in her

arms, elbows, and wrists. C-spine exam was positive for spurrowings with radiating symptoms

down both arms. (Tr. 359-60) X-rays of the cervical spine revealed mild cervical degenerative

disc disease from C3 to C7, mild right foraminal stenosis from C3 to C6, and mild left foraminal

stenosis from C2 to C6. (Tr. 361) Nerve conduction studies on May 18, 2012 showed no

evidence of carpal tunnel syndrome or right cervical radiculopathy. (Tr. 353) On May 21, 2012,

Dr. Osei noted full range of motion, with wrist flexion, extension, and pronosupination being full

and intact. Plaintiff’s subjective numbness in bilateral hands was of unknown etiology, and Dr.

Osei advised carpal tunnel release surgery was not advised given Plaintiff’s inconsistent

symptoms and the lack of objective findings. He advised conservative treatment. (Tr. 346-47)

       On June 14, 2013, Plaintiff was treated by Ivan Stoev, M.D., for complaints of low back

pain radiating to her left leg. She also complained of neck pain. Plaintiff advised she was

seeking disability. Physical exam revealed full strength throughout 5/5 in all extremities except

4+/5 in the left lower extremity secondary to pain. Her back pain was exacerbated by muscle

cramps and spasms in her left leg. Dr. Stoev noted good strength and sensation in Plaintiff’s

extremities but would continue to follow her for cervical spine disease. She had a mild

compression of the S1 nerve root. Dr. Stoev recommended conservative treatment including

pain medication and a nerve root injection. (Tr. 1445-46)




                                                5
       Hospital records from DePaul Health Center revealed normal range of motion with no

tenderness or edema on November 9, 2014. Plaintiff’s mood and affect were normal. (Tr. 1192)

On December 11, 2014, Plaintiff appeared uncomfortable. She had normal range of motion in

her neck with no tenderness. Musculoskeletal exam showed some tenderness but no edema or

deformity. Plaintiff had normal muscle tone. Her mood, affect, and speech were normal, and

she was not depressed. (Tr. 1256-57) X-rays taken of Plaintiff’s lumbar spine, sacrum and

coccyx, and hip revealed straightening of the normal cervical and lumbar lordosis; mild loss of

intervertebral disc height at C5-C6; and no significant degenerative disease of the lumbar spine,

sacrum and coccyx, hip, or pelvis. (Tr. 981)

       Subsequent visits to the emergency room between April and October of 2015 showed

normal strength and reflexes, and normal mental status exams. She had some tenderness in her

lower back and spine but otherwise normal muscle tone and coordination. X-rays showed mild

degenerative disc disease. On September 11, 2015, Plaintiff exhibited bilateral weakness on both

sides of her lower back. The examiner noted Plaintiff was not attempting to cooperate with the

exam. She was upset and tearful due to pain. (Tr. 1279, 1304, 1311, 1318, 1326, 1380).

       On October 22, 2015, Plaintiff was examined by Yasuo Ishida, M.D., for complaints of

pain. Dr Ishida was unable to obtain a good history from Plaintiff, who was sobbing, crying, and

complaining of pain. Plaintiff had difficulty walking and was unable to squat or bend.

Examination of Plaintiff’s back showed diffuse tenderness. Dr. Ishida was unable to determine

Plaintiff’s range of motion. She had difficulty sitting on the exam table and moving around the

room. Dr. Ishida assessed stenosis of the spine and sciatica which related to her backache; leg

pain; and severe bodily pain, etiology unestablished. Dr. Ishida noted the exam was incomplete,




                                                6
and he was unable to reach any conclusions, as Plaintiff was in pain and unable to cooperate.

(Tr. 1181-84)

       Plaintiff underwent a consultative examination with Alan H. Morris, M.D., on December

7, 2016. Dr. Morris noted Plaintiff was a poor historian. Her chief complaint was low back

pain. Plaintiff reported an ability to sit 10 minutes, stand 5 minutes, walk 3 minutes, and lift 5

pounds. She had very limited activities and reported sleeping only 2 hours per night. On

physical examination, Dr. Morris noted Plaintiff could walk 50 feet without her cane. Her

speech was good but reliability poor. Her alignment of the lumbar spine was normal. However,

Plaintiff was unable to heel-toe walk, squat, or lie on the examining table due to complaints of

pain. Plaintiff had limitations to shoulder rotation with poor effort and limitations in cervical

spine motion and lumbar spine flexion. Although testing muscle strength was difficult because

of poor effort, Dr. Morris assessed lower extremity strength at 4/5 bilaterally with no sensory

loss. Upper extremities showed intact sensation and muscle strength of 3/5 with poor effort. All

x-rays of lumbar spine and pelvis were negative. Dr. Morris assessed low back pain. (Tr. 1520-

24, 1532-33)

       Dr. Morris also completed a Medical Source Statement of Ability to do Work-Related

Activities (Physical) (“MSS-Physical”). He opined Plaintiff could occasionally lift and carry up

to 10 pounds. She could sit ten minutes, stand five minutes, and walk three minutes at one time.

In an 8-hour work day, Plaintiff could sit two hours, stand one hour, and walk one hour. Dr.

Morris stated Plaintiff lay down for the balance of the day. She did not require a cane to

ambulate. In addition, Dr. Morris opined Plaintiff could occasionally use her hands to reach and

push/pull in all directions. She could operate foot controls occasionally. Based upon Plaintiff’s

responses in the physician’s office, she could never climb, balance, stoop, kneel, crouch, or



                                                  7
crawl. She required only occasional exposure to environmental conditions, with a limitation of

never driving. Plaintiff was unable to shop, walk one block, use public transportation, or climb a

few stairs. (Tr. 1526-31)

       Plaintiff underwent a psychological consultative examination with Lloyd Irwin Moore,

Ph.D., on August 15, 2011. Dr. Moore found Plaintiff to be a cooperative and fair informant.

Her activities were described as reclusive. She demonstrated normal speech, calm motor

activity, blunted affect, dysthymic mood, and intact thought processes and memory. She was

oriented in all spheres. Dr. Moore noted Plaintiffs simple calculations were poor, and her

judgment and psychological insight were fair to good. Plaintiff had not received treatment from

formal mental health professionals. She had no history of delusional thinking or suicidal

ideation. Dr. Moore noted some minor paranoid ideation. He diagnosed major depressive

disorder; anxiety disorder, NOS; personality disorder, NOS; carpal tunnel syndrome; and

unemployment due to depression and carpal tunnel syndrome. Dr. Moore assessed moderate

impairments in Plaintiff’s activities of daily living, social functioning, and concentration,

persistence, and pace. (Tr. 306-09)

       A consultative psychological evaluation performed by Alison Burner, M.A., on

September 25, 2015 revealed Plaintiff was nicely groomed but did not removed her sunglasses

during the exam. She was cooperative with normal affect. Plaintiff exhibited no psychomotor

agitation, and her speech was clear with normal social language functioning. Her memory,

mental control, abstract thinking, insight and judgment, and calculations were average. Plaintiff

denied visual hallucinations or auditory disturbances. Plaintiff believed her son was watching

her, and his spirit was around her. Ms. Burner opined this was not psychosis but a belief of

Plaintiff’s faith. Ms. Burner noted Plaintiff was depressed, but the depression was completely



                                                  8
related to the death of Plaintiff’s son. Plaintiff reported an ability to care for her daily needs and

engage in household duties such as cooking, cleaning, shopping, bill paying, and laundry. Ms.

Burner’s impressions included depressed mood with diminished interest in activities,

hypersomnia, fatigue and loss of energy, irritability, and indecisiveness. Ms. Burner opined

there was not a psychological symptomology negatively affecting Plaintiff’s ability to maintain

employment. Her back problems were the primary source of her inability to work. Ms. Burner

further opined Plaintiff had no impairment in activities of daily living or concentration, pace, or

persistence due to psychological issues. She had mild impairment in social functioning. Ms.

Burner diagnosed major depressive disorder, mild. (Tr. 1172-76)

       On December 7, 2016, Plaintiff saw Ann Levine, Psy.D., for a psychological consultative

examination at the request of Missouri Disability Determinations. Plaintiff’s chief complaints

were depression, anxiety, and carpal tunnel syndrome. Plaintiff reported problems sleeping,

feelings of worthlessness, suicidal ideation, difficulty concentrating, and lack of pleasure in

activities she once enjoyed. Her anxiety caused shortness of breath and chest pain. She avoided

people and places. Mental status examination revealed a slow walk with awkward gait. She was

cooperative with fearful affect. Plaintiff’s mood was sad/depressed, and her affect was tearful.

Her speech was normal, but she endorsed repeatedly seeing and hearing her deceased son. Dr.

Levine noted Plaintiff’s overall thinking was disturbed. Plaintiff was oriented to person, place,

and time. Her memory was intact, and she displayed tangential thinking. Her judgment was fair

with limited insight. Plaintiff reported an ability to sweep and cook meals in the microwave.

She did not grocery shop or do laundry. Plaintiff watched TV but was unable to concentrate on

an entire show. She did not trust people. Her concentration, persistence, and pace were mildly

impaired. Dr. Levine also noted vision problems. Dr. Levine diagnosed persistent depressive



                                                  9
disorder with mood congruent psychotic features and unspecified anxiety disorder. Plaintiff’s

prognosis was guarded, and Dr. Levine suggested Plaintiff continue to be monitored for

Posttraumatic Stress Disorder, unspecified schizophrenia spectrum, and other psychotic disorder.

(Tr. 1536-40)

        A Psychiatric Review Technique form and Mental Residual Functional Capacity

Assessment completed by Aine Kresheck, Ph.D., on August 25, 2011 found moderate limitations

in Plaintiff’s activities of daily living, ability to maintain social functioning, and ability to

maintain concentration, persistence, or pace. Plaintiff was also moderately limited in

understanding, remembering, and carrying out detailed instructions and maintaining attention

and concentration for extended periods. In addition, Plaintiff had moderate limitations in

accepting instruction and criticism from supervisors, getting along with co-workers, and adapting

to changes in a work setting. Dr. Kresheck concluded Plaintiff retained the ability to perform

simple work with limited social contact in the job setting. (Tr. 310-24)

        During the most recent administrative hearing the ALJ posed a hypothetical to the VE.

The ALJ described an individual with the age, education, and work experience as the Plaintiff, an

ability to perform work at the sedentary level, but with limitations requiring a sit/stand option at

will. She could never climb ladders, ropes, or scaffolds; never crawl; occasionally crouch, stoop,

kneel, and balance; occasionally rotate, flex, and extend her neck; and frequently handle, finger,

and feel. Further, the hypothetical individual should avoid exposure to operational control,

moving machinery, and unprotected heights. Work was limited to simple, routine repetitive

tasks involving simple work-related decisions with few, if any, workplace changes. In addition,

the job requirements should not involve interaction with the public and only occasional

interaction with co-workers, with no tandem tasks and occasional supervision. Given this RFC,



                                                   10
the VE testified Plaintiff would be unable to perform her past work but could work as a weave-

defect-charting clerk, a dowel inspector, and a label pinker. These jobs were available in

significant numbers in the national economy. However, if the individual could only occasionally

handle, finger, and feel, the jobs would be eliminated, and no jobs would be available. (Tr. 641-

64)

                                           III. Discussion

      A. Legal Standard

         To be eligible for disability insurance benefits under the Social Security Act, Plaintiff

must prove he is disabled. Pearsall v. Massanari, 274 F.3d 1211, 1217 (8th Cir. 2001); Baker v.

Secretary of Health & Human Servs., 955 F.2d 552, 555 (8th Cir. 1992). The Social Security

Act defines disability as the “inability to engage in any substantial gainful activity by reason of

any medically determinable physical or mental impairment which can be expected to result in

death or which has lasted or can be expected to last for a continuous period of not less than 12

months.” 42 U.S.C. § 423(d)(1)(A). An individual will be declared disabled “only if [her]

physical or mental impairment or impairments are of such severity that [s]he is not only unable

to do [her] previous work but cannot, considering [her] age, education, and work experience,

engage in any other kind of substantial gainful work which exists in the national economy.” 42

U.S.C. § 423(d)(2)(A).

         Under the Social Security Act, the Commissioner has established a five-step process for

determining whether a person is disabled. 20 C.F.R. §§ 416.920(a), 404.1520(a). ‘“If a claimant

fails to meet the criteria at any step in the evaluation of disability, the process ends and the

claimant is determined to be not disabled.”’ Goff v. Barnhart, 421 F.3d 785, 790 (8th Cir. 2005)

(quoting Eichelberger v. Barnhart, 390 F.3d 584, 590–91 (8th Cir. 2004)). First, the claimant



                                                  11
must not be engaged in “substantial gainful activity.” 20 C.F.R. §§ 416.920(a), 404.1520(a).

       Second, the claimant must have a “severe impairment,” defined as “any impairment or

combination of impairments which significantly limits [claimant’s] physical or mental ability to

do basic work activities.” 20 C.F.R. §§ 416.920(c), 404.1520(c). ‘“The sequential evaluation

process may be terminated at step two only when the claimant’s impairment or combination of

impairments would have no more than a minimal impact on [his] ability to work.”’ Page v.

Astrue, 484 F.3d 1040, 1043 (8th Cir. 2007) (quoting Caviness v. Massanari, 250 F.3d 603, 605

(8th Cir. 2001)).

       Third, the claimant must establish his impairment meets or equals an impairment listed in

the Regulations. 20 C.F.R. §§ 416.920(d), 404.1520(d). If the claimant has one of, or the

medical equivalent of, these impairments, then the claimant is per se disabled without

consideration of the claimant’s age, education, or work history. Id.

       Before considering step four, the ALJ must determine the claimant’s residual functional

capacity (RFC). 20 C.F.R. §§ 404.1520(e), 416.920(e). RFC is defined as “the most a claimant

can do despite [his] limitations.” Moore v. Astrue, 572 F.3d 520, 523 (8th Cir. 2009) (citing 20

C.F.R. § 404.1545(a)(1)). At step four, the ALJ determines whether the claimant can return to

her past relevant work by comparing the claimant’s RFC with the physical and mental demands

of the claimant’s past relevant work. 20 C.F.R. §§ 404.1520(a)(4)(iv), 404.1520(f),

416.920(a)(4)(iv), 416.920(f); McCoy v. Astrue, 648 F.3d 605, 611 (8th Cir. 2011). If the

claimant can still perform past relevant work, she will not be found to be disabled; if the claimant

cannot, the analysis proceeds to the next step. McCoy, 648 F.3d at 611.

       At step five, the ALJ considers the claimant’s RFC, age, education, and work experience

to see if the claimant can make an adjustment to other work in the national economy. 20 C.F.R.



                                                12
§§ 416.920(a)(4)(v). If the claimant cannot make an adjustment to other work, then she will be

found to be disabled. 20 C.F.R. §§ 416.920(a)(4)(v), 404.1520(a)(4)(v). Through step four, the

burden remains with the claimant to prove she is disabled. Brantley v. Colvin, No. 4:10CV2184

HEA, 2013 WL 4007441, at *3 (E.D. Mo. Aug. 2, 2013) (citation omitted). At step five, the

burden shifts to the Commissioner to establish the claimant maintains the RFC to perform a

significant number of jobs within the national economy. Id. “The ultimate burden of persuasion

to prove disability, however, remains with the claimant.” Meyerpeter v. Astrue, 902 F. Supp. 2d

1219, 1229 (E.D. Mo. 2012) (citations omitted).

       The Court must affirm the Commissioner’s decision if it is supported by substantial

evidence on the record as a whole. 42 U.S.C. § 405(g); Richardson v. Perales, 402 U.S. 389,

401 (1971); Estes v. Barnhart, 275 F.3d 722, 724 (8th Cir. 2002). Substantial evidence is less

than a preponderance but enough that a reasonable person would find it adequate to support the

conclusion. Johnson v. Apfel, 240 F.3d 1145, 1147 (8th Cir. 2001). Determining whether there

is substantial evidence requires scrutinizing analysis. Coleman v. Astrue, 498 F.3d 767, 770 (8th

Cir. 2007).

       The Court must consider evidence which supports the Commissioner’s decision as well

as any evidence that fairly detracts from the decision. McNamara v. Astrue, 590 F.3d 607, 610

(8th Cir. 2010). If, after reviewing the entire record, it is possible to draw two inconsistent

positions and the Commissioner has adopted one of those positions, the Court must affirm the

Commissioner’s decision. Anderson v. Astrue, 696 F.3d 790, 793 (8th Cir. 2012). The Court

may not reverse the Commissioner’s decision merely because substantial evidence could also

support a contrary outcome. McNamara, 590 F.3d at 610.




                                                 13
    B. The ALJ’s Decision

    The ALJ’s Decision conforms to the five-step process outlined above. The ALJ found

Plaintiff met the insured status requirements of the Social Security Act through December 31,

2012, and she had not engaged in substantial gainful activity since March 22, 2011, her amended

alleged onset date. The ALJ found Plaintiff’s degenerative disc disease, major depressive

disorder, and bipolar disorder were severe impairments, but these impairments did not meet or

medically equal a listed impairment in 20 C.F.R. Part 404, Subpart P, Appendix 1. (Tr. 561) 3

Specifically, the ALJ analyzed Plaintiff’s eligibility for Listing 1.04 (Disorders of the Spine) and

12.04 (Affective Disorders). (Tr. 558-65)

       After considering the entire record, the ALJ found Plaintiff had the RFC to perform

sedentary work with the following limitations:

       work . . . that includes a sit/stand option defined as allowing the claimant to alternate
       between sitting and standing positions at will; never crawl or climb ladders, ropes,
       or scaffolds; occasionally crouch, stoop, knee[l], and balance; occasionally rotate,
       flex, and extend the neck; frequently handle, finger, and feel; avoid all exposure to
       the operational control of moving machinery and unprotected heights; work limited
       to simple, routine, and repetitive tasks in a work environment involving only simple
       work-related decisions and with few, if any workplace changes: job requirements
       do not involve public interaction, interaction with co-workers is casual and
       infrequent with no tandem tasks; and occasional supervision.

(Tr. 566)

       In making this finding, the ALJ summarized the relevant medical records, as well as

Plaintiff’s own statements regarding her abilities, symptoms and activities of daily living. While

the ALJ found Plaintiff’s medically determinable impairments could reasonably be expected to

cause her alleged symptoms, the ALJ further determined Plaintiff’s statements about the



3
  The ALJ additionally found Plaintiff’s hypertension, osteoarthritis, bronchitis, squamous
intraepithelial lesion, Graves’ Disease, history of carpal tunnel syndrome, fibromalgia, IBS, and
insomnia were non-severe. (Tr. 561) Plaintiff does not challenge these findings.
                                                  14
intensity, persistence and limiting effects of the symptoms were not entirely consistent with the

medical and other evidence in the record. (Tr. 566-73)

       The ALJ determined Plaintiff was unable to perform any of her past relevant work.

However, based on her age, education, work experience, RFC, and VE testimony, the ALJ

concluded Plaintiff could perform work existing in significant numbers in the national economy,

and specifically, as a weave-defect-charting clerk, dowel inspector, or label pinker. (Tr. 573-74)

The ALJ therefore found Plaintiff was not under a disability from March 22, 2011 through the

date of the decision. (Tr. 574)

   C. Analysis of Issues Presented

       In her initial brief to this Court, Plaintiff argues: : (1) the ALJ erred in determining

Plaintiff’s RFC by failing to support the RFC with “some” medical evidence; (2) the hypothetical

question to the vocational expert based on the RFC determination was flawed such that the

vocational expert testimony did not support the ALJ’s decision that Plaintiff was capable of

work; and (3) the ALJ failed to resolve a conflict between the VE testimony and the Dictionary

of Occupational Titles (DOT).

The Court addresses Plaintiff’s proffered issues below.

       1. The ALJ erred in determining Plaintiff’s RFC by failing to support the RFC
          finding with some medical evidence

       Plaintiff claims the ALJ erred in his RFC assessment because the ALJ failed to support

his decision with medical evidence. RFC is defined as the most that a claimant can still do in a

work setting despite that claimant’s physical or mental limitations. Martise v. Astrue, 641 F.3d

909, 923 (8th Cir. 2011) (citation omitted); 20 C.F.R. § 404.1545(a)(1). The ALJ determines a

claimant’s RFC “‘based on all the relevant evidence, including medical records, observations of

treating physicians and others, and [claimant’s] own description of [his] limitations.’” Page v.

                                                 15
Astrue, 484 F.3d 1040, 1043 (8th Cir. 2007) (quoting Anderson v. Shalala, 51 F.3d 777, 779 (8th

Cir. 1995)). Because “‘[t]he ALJ bears the primary responsibility for determining a claimant's

RFC and because RFC is a medical question, some medical evidence must support the

determination of the claimant's RFC.’” Martise, 641 F.3d at 923 (quoting Vossen v. Astrue, 612

F.3d 1011, 1016 (8th Cir.2010)). “However, the burden of persuasion to prove disability and

demonstrate RFC remains on the claimant.” Vossen, 612 F.3d at 1016; Martise, 641 F.3d at

923.

       Upon review of the evidence in the record, the Court finds the ALJ failed to properly

support his RFC finding with medical evidence. With respect to Plaintiff’s physical

impairments, the record shows Dr. Morris, the consultative examiner, limited Plaintiff to sitting

up to two hours, standing up to one hour, and walking up to one hour in an eight-hour work day.

(Tr. 1527) The ALJ gave this opinion little weight “where the report does not support the

assigned limitations.” (Tr. 572) Dr. Morris’ opinion indicates he relied primarily on Plaintiff’s

subjective complaints, and Dr. Morris acknowledged Plaintiff put forth poor effort. (Tr. 1521-

22) The Court notes the ALJ was entitled to discount Dr. Morris’ opinions insofar as they relied

upon Plaintiff’s subjective complaints. See Wildman v. Astrue, 596 F.3d 959, 967 (8th Cir.

2010) (finding the ALJ did not err in discounting medical opinions because they were based

largely on the claimant’s subjective complaints); Kirby v. Astrue, 500 F.3d 705, 709 (8th

Cir.2007) (holding that the ALJ was entitled to discount an opinion where the opinion was based

largely on the claimant's subjective complaints rather than on objective medical evidence).

       Instead, the ALJ afforded some weight to Dr. Cason, another consultative examiner, who

opined that in an 8-hour work day, Plaintiff was able to occasionally lift/carry less than 10

pounds, stand and/or walk 6 hours, sit about 6 hours, and occasionally climb, stoop, kneel,



                                                16
crouch, and crawl. (Tr. 296-300, 572) Other medical evidence in the record supports this

finding, including emergency room visits which found normal muscle tone and coordination, and

normal range of motion in Plaintiff’s lower back with some tenderness. (Tr. 1192, 1256, 1279,

1304, 1311, 1318, 1326, 1380). In addition, X-rays were normal with no significant

degenerative disease of the lumbar spine, sacrum and coccyx, hip, or pelvis. (Tr. 981) As

previously stated, some medical evidence must support the ALJ’s RFC determination, but the

ALJ is not required to rely on a specific medical opinion. Hensley v. Colvin, 829 F.3d 926, 932

(8th Cir. 2016). Thus, the Court finds the ALJ properly supported his RFC finding that Plaintiff

could perform sedentary work with a sit/stand option at will and with additional postural and

environmental limitations.

       However, the Court finds the ALJ failed to support his RFC finding with respect to

Plaintiff’s mental impairments. The ALJ gave little weight to Ms. Burner and great weight to

Dr. Moore’s opinion from 2011 only to the extent Plaintiff had no more than moderate

limitations in any area of mental functioning. The ALJ gave great weight to the State agency

psychological consultant, who found Plaintiff could perform simple work with limited social

contact. (Tr. 572) The Court notes “the opinions of nonexamining sources are generally ...

given less weight than those of examining sources.” Willcockson v. Astrue, 540 F.3d 878, 880

(8th Cir.2008).

       While the ALJ mentioned Dr. Levine’s consultative examination and opinion, review of

the record shows the ALJ did not assign any weight to Dr. Levine in assessing Plaintiff’s RFC.

Dr. Levine most recently evaluated Plaintiff and noted Plaintiff’s prognosis was guarded, and

Plaintiff should continue to be monitored for PTSD, schizophrenia, and other psychotic disorder.




                                               17
Plaintiff’s daily activities were minimal, and she could not be around people. She was tearful

and sad, and she reported hallucinations and suicidal thoughts. (Tr. 1537-40)

       While Plaintiff reported to both Ms. Burner and Dr. Levine that she was able to watch

television, care for her daily needs, perform some household chores, and shop for a couple items,

this fails to support the ALJ’s decision that Plaintiff could work 8 hours a day for 5 days a week

and have even infrequent interaction with co-workers and occasional supervision. Indeed, the

ALJ also assigned great weight to Plaintiff’s husband’s function report, which indicated minimal

activity. (Tr. 566, 825-32) The Eighth Circuit has consistently held the ability to do light

housework or prepare food is sufficient to support a finding that a claimant can perform full-time

competitive work. KKC ex rel. Stoner v. Colvin, 818 F.3d 364, 379 (8th Cir. 2016).

       Further, Dr. Levine’s opinion may indicate more than moderate limitations, and the ALJ

should assess this in the first instance with respect to Plaintiff’s ability to work. “The ALJ’s

RFC determination must be supported by medical evidence that addresses the claimant’s ability

to function in the workplace.” Tinervia v. Astrue, No. 4:08CV00462 FRB, 2009 WL 2884738, at

*11 (E.D. Mo. Sept. 3, 2009) (citations omitted); see also Lauer v. Apfel, 245 F.3d 700, 704 (8th

Cir. 2001) (citations omitted) (finding that medical evidence “must support the determination of

the claimant’s RFC, and the ALJ should obtain medical evidence that addresses the claimant’s

‘ability to function in the workplace,’ . . . .”). Here, the Court finds, in the absence of any reason

for disregarding Dr. Levine’s opinion in the RFC assessment, substantial evidence in the record

as a whole does not support the ALJ’s RFC finding with respect to Plaintiff’s mental

impairments.

        “Usually when a claimant was improperly denied benefits, the case is remanded to the

ALJ for further administrative proceedings. Where the record shows overwhelming support for a



                                                  18
finding of disability, however, the court may eschew remand and direct that benefits be granted.”

Hess v. Colvin, No. 4:14CV1593 CDP, 2015 WL 5568056, at *13 (E.D. Mo. Sept. 22, 2015)

(citations omitted). Here the Court is unable to say that the record overwhelmingly supports a

finding of disability. Therefore, the Court will reverse the Commissioner’s decision and remand

the case for further proceedings.

                                         IV. Conclusion

       For the reasons state above, the Court finds reversal and remand is appropriate in this

case. On remand, the ALJ shall appropriately review and re-evaluate the current evidentiary

record and consider ordering consultative examinations or re-contacting examining physicians to

assist in determining Plaintiff’s entitlement to disability benefits. Specifically, the ALJ should

determine the amount of weight to give Dr. Levine’s opinion in evaluating Plaintiff’s RFC.

Further, to the extent the RFC determination changes, the ALJ should submit a new hypothetical

question to the VE which properly reflects the ALJ’s RFC finding. Finally, the ALJ should

resolve any conflicts between the VE’s testimony and the DOT with respect to Plaintiff’s ability

to perform certain jobs.

       Accordingly,

       IT IS HEREBY ORDERED that the final decision of the Commissioner denying social

security benefits is REVERSED and the case is REMANDED to the Commissioner for further

proceedings consistent with this Memorandum and Order.

       An appropriate Order of Remand shall accompany this Memorandum and Order.

       Dated this 27th day of September, 2019.

                                              _______________________________________
                                              E. RICHARD WEBBER
                                              SENIOR UNITED STATES DISTRICT JUDGE



                                                 19
